1344 (Rev. 02/19) Case 2:19-cv-O125@@1€@@@§18§@@@3/25/19 Page 1 of 36

Thi.' JS 44 civil cover sheet and the il‘it`orlnnli:'»n contained herein neither replace nor supplei11elli the Hling and service ofpleadings or other papers as required by law, except as
provided by I_nt‘.al_ rules of` cnurt. 'l`his lnm'i, approved by the Judieial Conference of the United Siutcs in Sept::mher 1974, is required for the llse of the Clerk of Court for the
purpose of initiating thc civil docket sheet (SEE /NSTR UCT/oNS 0/\/ NEXT PA GE OF TH/s FORM.)

 

l- (a) PLAINTIFFS Horizon House, |nc.
120 South 30th Street, Phila. Pa 19104

(b) County ofResidence of First Listed Plaintiff philadelphia
(EXCEPT]N U.S. PLA/NT/FF CASES)

(c) At[Ol'lleyS (Firm Nai)le, Addre.r.r, and Te/e[)hone Numbei)

Guy Vi|im, The Law Offi ce of Guy \/i|im, LLC
11 South O|ive St. 2d F|oor, |\/|edial Pa 19063 (610)566-0711

DEFENDANTS

Attorncys (!j Knawn)

 

East Norriton Tothsip, 2501 Stranbridge Street,
East Norriton, PA 19401

County of Rcsidencc of First Listed Defendant Momgpomery

(lN U.S. PLA[NTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATlON OF
THE TRACT OF LAND lNVOLVED_

Jennifer Prior, Ki|kenny Law, 519 Swede Street, Norristown,
PA 19401 (484) 679-8150

 

ll. BASIS OF JURISDICTION (P/a(ean “X"in Olie B¢),\‘ UHIy) lll. CITlZENSHIP OF PRlNCIPAL PARTIES (P]ac'c wl "X" iii One Br)xf()rP/ai/lli'[]
(For Di\'er.riry Cascs Onl)) and One Bo.\'fui' Defendarir)
Cl l U.S. Government 5 3 Federal Question PTF DEF PTF DEF
Plainliff (U.S. Govci'mnem Nol a Pai'ty) Cilizen ofThis State ij 1 g 1 1ncorp0rated or [’rincipn| Place d 4 \‘_)‘ 4
of`Business ln This Stale
|J 2 U.S. Government Cl 4 Diversily Cilizen ofAnother State ij 2 |:l 2 Incorporated and Principa| Place ij 5 ij 5
Defendant (Indicate Citi:ens/u'p ofParIiL's in Ifcm ][]) ofBLlsiness In Another State
Citizen or Subjeet ofa |‘_'l 3 ij 3 Foreign Nation ij 6 |:1 6
I"ni'cign Cuunlrv

 

 

IV. NATURE OF SUlT (Piu¢'uan "X"in ()ne Bo.r t‘)riiy)

 

 

 

Click here for: Naluru n `Suil C`nc|c l)cscri tinn:i.

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i-at CoNTRiLCi‘ . 'runTs&§<§\-…'='» t NMM ségggimg :R :mm.l'rns
El 110 insurance PERSONAL INJURY PERSONAL IN.IURY [l 625 Drug Re|ated Seizure ij 422 Appea| 28 USC 158 Cl 375 False Claims Act
Cl 120 Marine El 310 Airplane ij 365 Personal [njury - 01`Property21 USC 881 13 423 Withdrawal Cl 376 Qui Tarn (31 USC
Cl 130 Mi||ei Act ij 315 Airplane Producl Product Liabi|ity Cl 690 Other 28 USC 157 3729(a))
Cl 140 Negotiable lnstrument Liabilily ij 367 Heallh Care/ Cl 400 State Reapportionment
Cl 150 Recovery ovaerpayment Cl 320 Assau|t, Libel & Pharmaceutiea| ' ' ' " Cl 410 Anlilrusl
& Enfoicement ofJudgment S|ander Personal Injuiy El 820 Copyrights Cl 430 Banks and Banking
ij 151 Medicare Aet ij 3301"edera| Employers’ Pruduct Liability ij 830 Patenl ij 450 Commerce
Cl 152 Reeovciy ofDefaulted Liability |:l 368 Asbeslos Personal ij 835 Patcnl - Abbreviated ij 460 Dcpoltation
Student Loans Cl 340 Marinc Injury Product New Drug App|ication l:l 470 Rackctecr lnfiuenecd and
(Exeludes Veterans) El 345 Marinc Px'oduct Liability C| 840 Trademark Cormpt Organizations
Cl 153 Recovery of Overpaymenl liability PERSONAL PROPERTY § IA_“EQB . - RI'I'Y. El 480 Consumer Credit
ofVeleran’s Benef`its ij 350 Motoi Vehicle |:l 370 OIher Fraud ij 710 Fair Labor Standards ij 861 H]A (1395ff) Cl 485 Teleplione Consumer
Cl 160 Stockholders’ S\lils Cl 355 Motor Vehic|e Cl 37| Tmth in Lending Aet ij 862 Black Lung (923) Protection Act
ij 190 Other Contract Product Liabi|ity ij 380 Other Persona| Cl 720 Labor/Management i:l 863 DlWC/DlWW (405(g)) ij 490 Cable/Sat TV
Cl 195 Contract Product Liability Cl 360 Othcr Persona| Propcrty Damagc Relations 13 864 SSID Title XVl Cl 850 Sccurities/Commodities/
IJ 196 Franchise lnjury Cl 385 Property Damage Cl 740 Railway Labor Act |:l 865 RSI (405(§)) Exchange
Cl 362 Personal Injuiy - Product Liability ij 751 Family and Medical ij 890 Othex' Statutory Actions
Medical Malpractice Leave Act Cl 891 Agricullural Acts
' §§`”‘ §°REAY§ PR PERTY ' .-f:”` ” C]V'IL RICI'I'I’S PRISONEMEUUUEB Cl 790 Other Labor Litigation -'I*’EDERAL` TJ\'X SUI'I'S ij 893 Environmenta| Matters
Cl 210 Land Condemnation |:l 440 Other Civil Rights Habeas Corpus: Cl 791 Employce Retirement El 870 Taxes (U.S. Plaintiff Cl 895 Frecdom ofInformation
E] 220 Foreclosure Cl 441 Voting Cl 463 A|ien Detainee lncome Securily Act or Defendant) Act
El 230 Rent Lease & Ejectmenl Cl 442 l;'mplnymenl Cl 510 Motions to Vacate Cl 871 IRS_Third Parly CJ 896 Arbilralion
ij 240 Torts to Land 15 443 llt)l\silig¢" Scntence 26 USC 7609 ij 899 A(.lminisll‘ative Pl'occdure
Cl 245 Toit Product Liability Aeeommodations Cl 530 General Aet/Review or Appeal of
ij 290 All Othel' Rea| Propeny El 445 Amer. \v/Disabilities v D 535 Death Pena|ly IMMIG'RA'I`ION Ag€n€y D€CiSiOn
Employment Other: Cl 462 Naturalization Application Cl 950 Constitutionality of
i:l 446 Amer. w/Disabilities - Cl 540 Mandamus & Other Cl 465 Other Immigration State Statutes
Other Cl 550 Civil Rights Actions
i:l 448 Education Cl 555 Prison Condition
Cl 560 Civil Detainee -
Conditions of
Conf`mement
V. ORIGIN (P/ace an "X" in One Ba.\' Oul_v)
g 1 Original ij 2 Removed from ij 3 Remanded from Cl 4 Reinstated or ij 5 Tl-ansfel-red from D 6 Multidistriet |J 8 Multidistrict
Proceeding Statc Court Appellate Coult Reopcned A|"_»,Lim.- District Litigation - Litigation -
(s,r.m.‘:;{i»,i Transfer Direct Fi le

 

VI. CAUSE OF ACTION

Briei` description of cause:

 

601 et seq

Cite the U.S._ Civil Statute under which you are filing (Dn nat drs 'urisde'rn'nnni' srature.v unless diversiry):
Fair Housing Act Amendmentsl 42 U.S.C. section 31

Disparate treatment and disparate impact in denial of housing rights to disabled citizens

 

 

 

 

Vll. REQUESTED IN 111 CHECK IF THls is A CLASS AchoN DEMAND $ CHECK YES only if demanded in complaint
COMPLAINT: UNDER RULE 23, F~R-CV~P- /"‘§""Ul OCKJ JURY DEMAND: ,i.!f Yes DNO
VIII. RELATED CASE(S)
IF ANY (See iiivlruclir)n.r).'
JUDGE 1419 DOCKET NUMBER
DATE SiuN -. M*l' ` Ri:{'.'t)i<l)
03/25/2019
FOR UI-`I¢`l("l'l l|Sli ()NLY '_ ’
RECElPT ii AMOUNT APPLYtNG 11-`P JUDGE MAG. JUDGE

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 2 of 36

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HoRIZoN HoUsE, INC.,
120 south 30th street
Philadelphia, Pa 19104,

Plaintiff

v. : C. A. No.

EAST NORRITON TOWNSHIP, : Injunctive Relief Requested
2501 Stanbridge Street

East Norriton, PA 19401-1616,

Defendant

 

COMPLAINT
INTRODUCTION
l. The plaintiff brings this civil rights action to enjoin the defendant from ongoing
unlawful discrimination against persons with mental disabilities The defendant has abused its
authority as a local government entity in order to preclude the plaintiff from offering housing to
disabled persons in East Norriton Township, Montgomery County, Pennsylvania. The plaintiff
comes before this Honorable Court seeking vindication and protection of its rights to offer such
housing free from unlawful interference from the defendants In doing so, plaintiff seeks both

injunctive relief, monetary damages, and fees as the Court deems appropriate

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 3 of 36

JURISDICTION

2. This Court has jurisdiction of this matter pursuant to 28 U. S. C. §§ 1331,1343(3),
and 1343(4).

THE PARTIES

3. The Plaintiff, Horizon House, Inc. (referred to hereinafter as “HHI”), is a
Pennsylvania corporation with its principal place of business located at 120 South 30th Street,
Philadelphia, PA 19104. As part of its normal operation, HHI owns properties that are used to
provide residential and related services to persons with mental disabilities (commonly referred to
as “behavioral health and developmental disabilities”), either mental retardation or mental
illness.

4. The Defendant, East Norriton Township, is a municipality located in Montgomery
County, Pennsylvania, with its principal place of business located at 2501 Stanbridge Street, East
Norriton, PA 19401. The Township maintains and enforces a local Zoning Code, (referred to
hereinafter as “Z. O.”), Which is accessible at: https://ecode360.com/8114101.

THE FACTS

5. HHI provides a range of residential services, including those licensed by the
Commonwealth of Pennsylvania and known as “Community Residential Rehabilitation Service”

homes (referred to hereinafter as “CRRS”).

6. CRR’s are licensed and governed by the Commonwealth of Pennsylvania through

its Department of Human Serviees pursuant to regulations promulgated at 55 Pa. Code §§ 5300

€_t- M-

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 4 of 36

7. A CRRS is, by definition, a residence for mentally disabled persons Who require
some level of assistance in the tasks of day-to-day living. w 55 Pa. Code §§ 5310.2(a),
5310.2(0), and 5310.21.

8. A CRRS is specifically defined as: “A homelike non-institutional environment
providing maximum opportunities to learn the skills necessary for more independent living,” in
“a residential setting providing each client the maximum possible autonomy, independence and
self-determination.” l_d.

9. Depending on the strengths and needs of the disabled persons living in a CRRS,
the service often includes “responsible staff to support and assist the client as needed in his [or
her] movement to independence.” E.

10. CRRS are typically houses or apartments that are owned by entities such as HHI,
which then offers them as homes to disabled citizen. 55 Pa. Code § 5310.4.

11. Throughout Southeastern Pennsylvania, HHI currently owns dozens of such
homes and provides them to disabled persons in single-family and other neighborhoods
throughout the region.

12. In all actions related to this matter, the Township has acted by and through its
Code Enforcement Officer, Tiffany Loomis, Who is a policy-making official of the Township
and who has acted under color of state law pursuant to her authority as a government official.

13. On or about December 10, 2018, HHI signed an agreement to purchase a single-

family dwelling located at 2921 Stoney Creek Road in East Norriton Township, Pennsylvania.

14. The Township’s Z. O. divides the Township into various Zoning districts

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 5 of 36

15. Within each district, the Z.O. defines Which uses are “permitted” and which
require a special zoning permit of one type or another. Uses that are “permitted” require no
such special zoning permit.

16. The Stoney Creek Road house at issue here is located in a Zoning district
designated as BR-l. In a BR-l district, single-family dwellings are a permitted use. § East
Norriton Township Zoning Ordinance at section 205-30.2, Which refers back to section 205-24.

17. Under the Z.O., the term “dwelling” is defined as:

A building designed for and occupied exclusively for residential purposes,
excluding hotels, rooming houses, tourist homes, institutional homes residential
clubs, motor courts and the like: but including the following:
A. Single-Family Dwelling
A building designed for an occupied exclusively as a dwelling for one family.
This shall include a motor home.
18. Under the Z.O., the term “family” is defined as:

Any number of individuals related by blood or marriage, including
adopted children, foster children or minor children under the legal
custody of an adult, living together as a single nonprofit
housekeeping unit and doing their cooking on the premises on a
single cooking facility; including two gratuitous guests. Family shall
exclude, however, occupants of a club, fraternity house, lodge,
residential club or rooming house. Familv sh@l be deemed to

include _l_inrclgted persons with disabilities living together as a
functional family equivalent (emphasis added).

19. Under the Z.O., the term “Group Home” is defined as:

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 6 of 36

A residential facility used as living quarters by any number of unrelated persons
requiring special care, specifically designed to create a residential setting for the
mentally and physically handicapped The individuals may be either transient or
permanent residents. Any number of handicapped persons, as defined in Title VII
of the Civil Rights Act of 1968, as amended by the F air Housing Amendments Act
of 1988, have the right to occupy a dwelling unit in the same manner and to the
same extent as any family unit.

20. Under the Z.O. the term “institution” is defined as: “Any church, hospital or other
non-profit-making organization.”

21. The Ordinance does not define either the phrase “institutional home” or
“functional family equivalent.”

22. What the Z. O. does do, is to require that a Group Home obtain a special
exception permit from the local Zoning Board in order to exist in a BR-@ district. See Z. O. at
section 205-21.

23. Under the Z. O, in order to obtain such a permit, a residents of the group home
must:

a. Install a fire sprinkler system throughout the house.

b. Install sophisticated fire alarms throughout the house.

c. Describe in detail to the Township the disability of each resident so that the
Township, With its apparent expertise, can assure that the home is “adequately”
staffed.

d. Provide a minimum of at least four off-street parking spaces.

e. Guarantee that at least one paid staff person is present in the home at all times

regardless of the needs of the residents

5

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 7 of 36

24. The Township imposes none of these requirements on non-disabled residents of
single family dwellings.

25. If required, these extra requirements will be prohibitively expensive, effectively
denying the house as a residence to disabled persons.

26. In this matter, HHI plans to use the Stoney Creek house as a CRRS home for up
to three disabled people and the zoning classification of a single-family dwelling.

27. The goal for these residents is that the home will become their long-term
residence, Where they will receive mail, register to vote, and where they Will share their lives
with the other residents domiciled there.

28. As a group, the residents Will live together, cook, clean, and eat together, recreate
together, and share important moments in their lives together. They Will live as a single nonprofit
housekeeping unit, cooking all meals and eating in a single kitchen and dining room.

29. The residents Will not be in any Way transient and they Will use the house as their
only home. They Will also share their day-to-day activities and important events in their lives

and Will, in every respect, live together as the functional equivalent of a family.

30. The residents of the house will live as a functional family equivalent

31. The residents will be the only family living at the house, making it a single-family
dwelling.

32. Depending on their individual strengths and needs, the residents may have HHI

staff present With them in the house to assist them in activities of daily life so that they can live

and, “to the same extent as any other family,” thrive in a home that is not an institution

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 8 of 36

33. On or about December 4, 2018, the current owner of the Stoney Creek Road
property applied to the Township for a Use and Occupancy Permit.

34. In response to the application, the Township’s Zoning Officer/Code Enforcement
Officer, Tiffany Loomis, declared that HHl’s intended use of the house was that of a Group
Home and denied the permit.

35. When HHI learned of this denial, it alerted its legal counsel, who Wrote to Ms.
Loomis and advised that the denial and any interference with HHl’s use of the property as a
single-family dwelling was unlawful. § correspondence from Guy Vilim to Tiffany Loomis
dated December 12, 2018, a copy of which is attached hereto as Exhibit “A.”

36. ln response, the Township apparently sought guidance from its Solicitor, who
responded by letter dated December 14, 2018, confirming the Township’s position that if HHI
purchases the property and offers it to three disabled residents as their home, the Township
Would consider the horne to be a Group Home under the Z.O. and Would require that HHI obtain
a Special Exception zoning permit and incorporate all the additional physical requirements on
the property before the Township would allow its use. w correspondence from Jennifer Prior
to Guy Vilim dated December 14, 2018, a copy of which is attached hereto as Exhibit “B.”

37. HHI purchased the house on or about January 31, 2019.

38. Disabled residents are scheduled to move into the house When they can be readied
during April, 2019.

39. On March 8, 2019, HHI submitted its own application for a Certificate of

Occupancy to the Township.

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 9 of 36

40. Under Township law, HHI may not occupy the house unless it receives a
Certificate of Occupancy.

41. On March 14, 2019, the Township denied HHI’s Application, again asserting that
HHI must comply with all of the Township’s group home requirements in order to obtain its
Certificate of Occupancy. A copy of that denial is attached hereto as Exhibit “C”.

42. As a result of the Township’s actual and threatened actions, HHI has been denied
its protected right to offer the CRRS as a home for disabled persons who are suited to living
there.

C_(M

43. The Plaintiff hereby incorporates the averments set forth in paragraphs 1- 42,
above, as if said averments Were set forth in full here.

44. The actions of the Township constitute violations of HHI’s rights as protected by
the federal Fair Housing Amendments Act, 42 U.S.C. § 3601 _e_t se_q., by the Americans With
Disabilities Act, 42 U.S.C. § 12132, and by Section 504 of the Rehabilitation Act of 1973, 29
U.S.C. § 794, in that:

a. in its interpretation and enforcement of its Zoning Code, the Township has
intentionally discriminated against HHI based on the disabilities of the people they
choose to serve and have denied to HHI’s housing rights and the benefits of the law

afforded to non-disabled persons;

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 10 of 36

b. the Township has taken and threatens to take additional actions, and it has
made decisions that impose a discriminatory disparate impact on HHI and on the disabled
residents it Would serve.

45. As a direct and proximate cause of the Township’s actual and threatened actions,
HHI has suffered and Will continue to suffer both economic and monetary damages, deprivation

of its federally protected rights, and equitable injuries.

PRAYER FOR RELIEF
WHEREFORE, HHI prays this Honorable Court enter judgment in its behalf and
against the Township, enjoin the Township from its present and from any future
discrimination, and award appropriate damages against the Township to compensate HHI
for its injuries and losses, award attorneys’ fees and costs to HHI, and enter such
additional remedies as may seem just and right.

Respectfully submitted,

 

Guy V'il£/

Attorney Id. No. 42633

Law Office of Guy Vilim, LLC

11 South Olive Street, Second Floor
Media, PA 19063

(610) 566-0711
gviiiiiii'r_iiviliinliiw.com

Counsel to Plaintiff

 

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 11 of 36

The Law Office of Guy VILIM, LLC

ATTORNEYS AT LAW
11 S. Olive Street
2"d Floor
MEDIA, PA 19063
610-566-0711
FACSIM[LE 610-566-7711

email nna@izilim_eai-f scm
Emails
GUY VILIM gvilim@vilimlaw.com
NOREEN AMIR namir@vilimlaw.com

December 12, 2018

Tiffany Loomis

Director of Code Enforcement
East Norriton Township

2501 Stanbridge Street

East Norriton, PA 19401-1616

Re: 1921 Stonev Creek R¢)ad. blast Norriton, I’A 1.9401
Dear Ms. Loomis:

My office represents Horizon House, Inc. (“HHI”). HHI is a Pennsylvania non-profit
corporation that provides services to citizens who have developmental and physical disabilities.
As you know, HHI has entered into a purchase agreement for the property identified above, HHI
intends to use the house as a single-family dwelling for up to three disabled individuals lt is my
understanding that the Township is requiring that HHI and/or the current owner provide the
Township with information beyond what is normally required when non-disabled people buy a
house With the intention of using it as a single-family dwelling. lt is my further understanding
that the Township intends to require that HHI undergo an additional application and hearing
process that is not required of non-disabled purchasers Please refer this matter immediately to
your solicitor. As that solicitor Will no doubt advise you, the imposition of ANY requirements
on disabled people that are not also imposed on non-disabled people violates federal fair housing
laws and laws protecting disabled people from discrimination For case of reference, please refer
your solicitor to the following court opinion: Shal'nvisions. Inc. vi Borcug;h oi"l?lum, 475 F.
Supp. 2d 514 (W.D. PA 2007). In my opinion, even requiring HHI to retain my firm to write this
letter already constitutes a violation of the rights of both HHI and the future occupants of the
home. As of this writing, HHI has authorized my firm to take any and all actions necessary to
protect its rights, including court action if necessary.

 

My hope is that by reaching out to you in this way, that will not be necessary. HHI
wishes nothing more than to be good neighbors and good members of the community. As

A/x///A'/f fix

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 12 of 36

Tif`fany Loomis
December 12, 2018
Pag'c 2

closing on the house is scheduled for immediately after the New Year, your immediate attention
to this is required. I hereby request that you, or another authorized representative of the
Township provide me with Written confirmation before the close of business on Friday,
December 14, 2018, that the Township will treat my client and the sale of this property
EXACTLY the same as it Would treat the sale of any other property proposed for use as a single-
family dwelling, and that the Township will erect no obstacles, delays or impediments to the
completion of the sale as currently scheduled.

1 look forward to your response.

Sincerely,

my viiim

  

ccc P. Wolodzko

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 13 of 36

KlLKEN_NY
LAW

519 Swede Street »¢ Norristown, PA 19401
(484) 679-8150

JENNiFER L. PRiOR, ESQUIRE
Direct Dial: (484) 679-8156

Fax: (610) 379-3778
ie.\_iLili~'_tinahi.l|.\.criii_\:l.-i_\\_rem

December 14, 2018
Via Email and Fax ((610) 566-7711)

Guy Vilim, Esquire

The Law Office of Guy Vilim, LLC
1 1 S. Olive Street, 2nd Floor

Media, PA 19063

g:\\'i l iiizi'ci?§;ili§;ia§§§ozii

Re: 2921 Stoney Creek Road
East Norriton, PA 19401
Use & Occupancy Pern_iit Ap.n`lication _,

Dear Mr. Vilim:

As you are aware, this office serves as Solicitor to East Norritori Township (the “Township”). This letter
is in response to the December 4, 2018 Use & Occupancy Perrnit Application (“U&O Applieation”)
submitted on behalf of property owner Linda Palmisano, and your December 12, 2018 letter to Township
Zoning Officer/Director of Code Enforcement Tiffany Loomis.

The U&O Application states that Ms Palmisano intends to sell the above-referenced property (the
“Property”) to your client, Horizon House, Inc. (“HHI”), that the property will be owner-occupied, and will
not be operated as a group home. Due to the inconsistent information provided, and the fact that group
homes are permitted by special exception in the BR-l District in which the Property is located, Ms. Loomis
requested more information regarding the intended use.

In response to Ms. Loomis’ request for more information, you indicated during our phone conversation on
December 12"‘ and in your letter that HHI intends to use the Property as a single-family dwelling for up to
three disabled individuals HHI’s website states the following regarding HHI’s community residential
living services:
Community residential living is provided in homes accommodating up to four individuals with in-
home support available 24/7. Homes are licensed and monitored by Horiz,on House staff including

quality improvement specialists Using a multidisciplinary approach, staff members are involved
in each resident’s specific goals and outcomes Every consideration is made to provide for an

1 H/.l/f 3

Norristown, PA * Doylestown, PA ¢ West Chester, PA * Philadelphia, PA 0 Media, PA ' Allentown, PA

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 14 of 36

individual’s preferences including home decor, leisure time, meal planning, recreation, and
therapeutic activities Family participation is encouraged and welcomed.

§205-5 of the East Norriton Township Zoning Ordinance defines “group home” as;
A residential facility used as living quarters by any number of unrelated persons requiring special
care, specifically designed to create a residential setting for the mentally and physically
handicapped The individuals may be either transient or permanent residents Any number of
handicapped persons, as defined in Title VIII of the Civil Rights Act of 1968, as amended by the
Fair Housing Amendments Act of 1988, have the right to occupy a dwelling unit in the same manner
and to the same extent as any family unit.
Therefore, HHI’s services fit squarely within the Township’s definition of “group home.”
The Township supports HHI’s mission and advocacy for disabled individuals However, it must deny the
U&O Application, as it cannot issue a U&O Certificate that certifies the property meets all ordinances and
codes and may be used or occupied as intended, due to the Zoning Ordinance requiring a special exception
to operate a group home in the BR-l District.
Enclosed is the Township’s Zoning Ordinance provision regarding group homes and a zoning application
Sincerely,
%ii iii z Ii/i ®’W)z/
Jennifer L. Prior

Enclosu res

ce: Cheryl Korkus (via email: §k_'rgltiis{'ri.\_c_[;prei`.c_o_ni)

 

Robert Hart, East Norriton Township Manager (via email)
Tiffany Loomis, Zoning Offieer/Director of Code Enforcement (via email)

12/14/2018 C<'J\S€ 2119'CV'01252'~]DTovD£iiiéLi>iTii€diiiJrriioEli@€\lv€i§f@§jél@efirliii&§€ 15 01 36

GROUP HOME

A residential facility used as living quarters by any number of unrelated persons requiring special
care, specifically designed to create a residential setting for the mentally and physically
handicapped The individuals may be either transient or permanent residents Any number of
handicapped persons as defined in Tit|e V|l| of the Civil Rights Act of 1968, as amended by the

Fair Housing Amendments Act of 1988, have the right to occupy a dwelling unit in the same
manner and to the same extent as any family unit.
[Added 5-27-2014 by Ord. No. 553]

https://ecode360.com/8114119 1/1

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 16 of 36

§ 205-21. Group homes. [Added 5-27-2014 by Ord. No. 5531]

Group homes shall be permitted by special exception in the AR,
BR, BR-l, MR, GA, CR, HR, HR-l, RR, RP, RO, ATR, and IN Zoning
Districts, Subject to the additional requirements listed below. Prior to
obtaining a permit for a group home use, the applicant shall provide
evidence that the group home Will be in compliance with the below
regulations and the below regulations shall be in full force and effect
So long as the dwelling continues to be used as a group home:

A. A fire sprinkler system which complies with NFPA 13D (2007)
shall be installed throughout the group home and any attached
accessory buildings

B. A tire alarm system which complies with Chapter 11 of NFPA
72 (2007) Shall be installed throughout the group home and any
attached accessory structures

C. When applying for a group home permit, the applicant shall
provide a dimensioned floor plan indicating the size of each room,
including Sleeping rooms and identifying the maximum number
of residents who will occupy each sleeping room, to demonstrate
that the home will not be overcrowded and in compliance with all
applicable building codes

D. When applying for a group home permit, the applicant shall
provide a written Statement describing how the facility will have
adequate trained staff supervision for the number of residents
and their related disability or disabilities

E. In place of the off-street residential parking requirements for
residential units a group home shall provide a minimum of four
off-street parking spaces A group home with more than four
residents shall provide one additional off-street parking space
for every two residents or fraction thereof, in excess of four
residents All parking spaces shall measure no less than nine feet
in Width and 18 feet in length, and a garage shall not be counted
as a parking space.

F. Supervisory, counseling and medical services Shall be provided
only to residents of the group home, and no outpatient Services
will be provided to individuals who are not residents of the group
home.

 

1. Editor's Note: This ordinance also provided for the renumbering of former §§ 205-21,
205-21.1, 205-21.2, 205-21.3, 205-22 and 205-23 as §§ 205-22, 205-22.1, 205-22.2,
205-22.3, 205-23 and 205-24, respectively

:1

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 17 of 36

§ 205-21 § 205-21

G. A minimum of one nonresident (caretaker) employee shall be on
the premises at all times and shall be readily available to provide
assistance to residents of the group home.

H. All nonresident (caretaker) employees shall be qualified by
training and/or experience to provide supervision and care to
residents of the group home.

I. If a group home is in a residential district, an appearance shall be
maintained closely similar to nearby dwellings and no sign shall
identify the use.

Case 2:19-cv-01;52-.]D Document 1 Filed 03/25/19 Page 18 of 36
/é_g\"l_"~"_f~r";;%\ 2501 Stanbridge Street
- EastNorriton, PA 19401 _ _
East Norriton Township

313'§77?'$§?3§°' Zoning Hearing Board Applicauon
- - ax . l l
Conditlonal Use App|lcatlon

   

-I

- .-,~ v//'/ www.eastnorritontwp.org
1901/f

 

Address

 

 

Parce| # Zoning District

 

 

Name Address

 

 

Phone # City, State. Zip

 

 
      

 

lnterest ln Property El Owner El Equitab|e Owner El Tenant of Permission

       

 

Name Address

 

 

Phone # City, State, Zip

 

 

Name Address

 

 

Phone # Cityl Statel Zip

 

  
 

El Conditiona|
Use

Cl Use
Variance

   
    
 
    

Code Section Exp|ain Relief Requested

 

 

 

 

 

¢0>¢0>(0>¢0>¢0.>

 

 

Note: Applicant must submit 26 sets of plans with this application.

 

 

 

App|icant Signature: Date: / /

   
 

App|ication Fee: $ ZHB Application #:

 

ZON PPLICAT|ON

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 19 of 36

 

EAST NORRITON TOWNSl-IIP BOARD 0F sUPERvIsoRs
Kevin McDevitt
250 1 stanbn'dge street Easc Norriton, PA 19401_1616 U.s.A. Chairman _
610-275-2800 Fax: 610-277-1879 Ama”da CaPPelleftl, Esq-

info@eastnorritontwp.org www.eastnorritontwp.org V'Ce C]’””'WO""“"

 

Dennis DeSanto Jr.

""i___:\h\d__,

iia§ch 13, 2019 S“pm".’ .
Ashley DiPlero
. Supervisor
Horlzon House Joseph cavanus Jr.
Attn: Mr. Patnck R. Wolodzko, C.R. Supervisor _
120 S. 30th Street Robert R. Hart, Esq.
Philadelphia, PA19104 TOW"S'"`P Ma'mg€"

Email: Patrick.Wolodzko@hhinc.org

SENT VIA EMAIL. FIRST CLASS & CERTIFIED RETURN RECEIPT ilMiL
Re: 2921 Stoney Creek Road, East Norriton Township, Montgomery County,
Pennsylvania
¢ DENIAL of USE & OCCUPANCY PERMIT APPLICATION located in the
BR-l Residential Zoning District

Dear Mr. Wolodzko:

Our ofiice received the above referenced application on March 8, 2019. Your application
has been denied and check returned for the following reason:

l. Group Homes arc permitted in the BR-l Residential Zoning District by Special
Exception pursuant to Scction 205-21 of the East Norriton Township Zoning
Code.

Enclosed please find an application, the applicable ordinancc, and instructions for your
use and review. Additionally, enclosed is the Township’s original correspondence from our
Solicitor’s office to Mr. Guy Vilim, Esquire addressing the December 12, 2018 Use &
Occupancy Application denial.

Please do not hesitate to contact our office with any additional questions or concerns your
may have.

Sinccrely,

Tiffany Loomis
Director of Planning & Code Enforcement

cc: Township Solicitor (via email)
Township Management (via email)
Township Code Enforcement Department (via email)
Township Police Chief (via email)
Guy Vilim, Esq. (via email)

Ul"`l"lCES OF:
.J\l`li\1[NISTI{-\'I`IK)N'l’{'| LI C[-j ' l’l'li|ilC Fi¢\Fl€T\’ - l-'lN.i\\'CI-'. - PL,`B\,IC WORK S ‘ Z()NIN(`; & 'CODE ENFORCEMENT ' l‘¢\ll!\'$ & RECREATION

  
 
  

fl

et

' - - - ` P 20 i36
Case 22'15%1€§¢§"11,2% éJ\E>tmDocumentl Fl|eo| 03/25/19 age o

_ EastNorriton, PA 19401

East Norriton Township

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

661132277;12:?3 §§ Zonin_g_ Hearing Board Ap_plication
Condltlona| Use App|lcatlon
www.eastnorritontwp.org

I. LOCA'rIoN

Address

Parcel tt Zoning District

II- OWNER

Name Address

Phone tt City'. Stale, Zip

n'L APPLI`CANT

lnterest ln Property: E| Owner |Il Equitab|e Owner El Tenant with Permission
Name Address

Phone # City, State, Zip

IV. _AT_I’.ORNEY ‘1 iii

Name Address

Phone # City, State, Zip

v.'nsLiEF»REQtJEJSTED- 1 - . _ - .

V:'l:::e n n n s:::::;:: °

_T:ode*"s§'non " - t _Explalnt§'lleTnei_éugméd. .' _____ -_

§

§

§

§

§

 

 

Applicant must submit 17 sets of plans with this application and the applicant acknowledges,
agrees and consents to the introduction of a memo from the Township Planner by the Township
Zoning Officer notwithstanding the fact that the Planner may not be present at the Hearing.

 

App|icant Signature:

Date:

 

/

 

vI. AFPLicAnoNrEE "

lease 'MWM§N

(feoscalcul§_ted hasedondie§cnrrenifee§€hedule_)_

 

App|ication Fee: $

 

 

ZHB App|ication #:

 

 

 

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 21 of 36

EAST NORRITON TOWNSI‘HP
ORDINANCE NO. 553

AN ORDINANCE OF EAST NORRITON TOWNSHIP, MONTGOMERY
COUNTY, COMMONWEALTH OF PENNSYLVANIA, AMENDING PART II,
CHAPTER 205, ZONING, OF THE CODE OF THE TOWNSH[P OF EAST
NORRITON TO ADD THE DEFIN`ITION OF “GROUP HOME” AND TO ADD
GROUP HOME AS A USE PERMI'I°I`ED BY SPECIAL EXCEPTION ]N ALL
RESIDENTIAL ZONING DISTRICTS AND THE INSTITUTIONAL DISTRICT
AND PROVIDE ADDITIONAL REGULATIONS

WHEREAS, the Board of Supervisors of East Norriton Township desires to amend 'Ihe
Code of the Township of East Norriton by adopting certain amendments to Chapter 205,
Zoning, to add a definition of “Group Home,” and to provide for the Group Home use in
all residential districts, in compliance with the Civil Rights Act of 1968, Title VIII, as
amended by the Fair Housing Amendments Act of 1988, 42 U.S.C.A. § 3604, and to
provide regulations for the group home use.

NOW, THEREFORE, be it, and it is hereby ORDAINED by the Board of Supervisors
of East Norriton Townsbip, and it is hereby ENACI`ED and ORDAINED by authority
of same as follows:

SE§§T!OE !. Chapter 205 of the East Norriton Township Code entitled “Zoning” is
amended as follows:

(l) Section 205-5 entitled “Deiinitions” is amended to add the definition of
“Group Home” to read as follows:

“GROUP HOME - A residential facility used as living quarters by any number of
unrelated persons requiring special care, specifically designed to create a residential
setting for the mentally and physically handicapped The individuals may be either
transient or permanent residents Any number of handicapped persons as defined in
'l`itle VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments
Act of 1988, have the right to occupy a dwelling unit in the same manner and to the same
extent as any family unit.”

(2) New Section 205~21 is added to read as follows:

“Group homes shall be permitted by special exception in the AR, BR, BR-l, MR, GA,
CR, HR, HR-l, RR, RP, RO, ATR, and IN Zoning Districts, subject to the additional
requirements listed below. Prior to obtaining a permit for a group home use, Applicant
shall provide evidence that the group home will be in compliance with the below
regulations and the below regulations shall be in full force and effect so long as the
dwelling continues to be used as a group home,

A. A fire sprinkler system Which complies with NFPA 13D (2007) shall be
installed throughout the group home and any attached accessory buildings

{Clicnt Filei/00911 7/00000/00396931.00€;4} - l -

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 22 of 36

B. A tire alarm system which complies with Chapter 11 of NFPA 72 (2007)
shall be installed throughout the group home and any attached accessory structures

C. When applying for a group home permit, Applicant shall provide a
dimensioned floor plan indicating the size of each room, including sleeping rooms, and
identifying the maximum number of residents who will occupy each sleeping room, to
demonstrate that the home will not be overcrowded and in compliance with all applicable
building codes.

D. When applying for a group home permit, Applicant shall provide a written
statement describing how the facility will have adequate trained staff supervision for the
number of residents and their related disability or disabilities

E. ln place of the off-street residential parking requirements for residential
units a group home shall provide a minimum of four off-street parking spaces A group
home with more than four residents shall provide one additional off-street parking space
for every two residents or fraction thereof, in excess of four residents All parking spaces
shall measure no less than 9’ in width and 18’ in length and a garage shall not be counted
as a parking space.

F. Supervisory, counseling and medical services shall be provided only to
residents of the group home and no outpatient services will be provided to individuals
who are not residents of the group home,

G. A minimum of one non-resident (caretalcer) employee shall be on the
premise at all times and shall be readily available to provide assistance to residents of the
group home,

H. All non-resident (caretaker) employees shall be qualified by training
and/or experience to provide supervision and care to residents of the group home,

l. lf a group home is in a residential district, an appearance shall be
maintained closely similar to nearby dwellings, and no sign shall identify the use.”

(3) Old Section 205-21 shall become Section 205-22

(4) Section 205-21.1 shall become Section 205-22.1

(5) Section 205-212 shall become Section 205-22.2

(6) Section 205-21.3 shall become Section 205.22.3

(7) Section 205-22 shall become Section 205-23

(8) Section 205-23 shall become Section 205-24
SECTION !!= REPEALER
Any and all terms, conditions and provisions of any Ordinance or Resolut:ion of the
Township of East Norriton in conflict with the terms, conditions and provisions of this

Ordinance are hereby repealed to the extent of such conflict.
¢Cliem Fi!es/owzl?!mooumos%%l.noc;o,} - 2 -

Case 2:19-Cv-Ol252-.]D Document 1 Filed 03/25/19 Page 23 of 36

SEC'I'ION III. SEVERABILITY

The terms, conditions, and provisions of this Ordinance are hereby declared to be
severable, and, should any portion, part or provision of this Ordinance be found by a
court of competent jurisdiction to be invalid, unenforceable or unconstitutional, the East
Norriton Township Board of Supervisors hereby declares its intent that the Ordinance
shall have been enacted without regard to the invalid, unenforceable, or unconstitutional
portion, part or provision of this Ordinance.

SECT!ON IV. EFFECTIVE DATE
This Ordinance shall become cH`ective five (5) days after enactment by the Board of
Supervisors of East Norriton Township.

ORDAlNED AND ENACTED, by the Board of Supervisors of the Township of
East Norriton, Montgomery County, Commonwealth of Pennsylvania, this 27th day of
May, 2014.

  
    
 

 

 

\lllll
"`e\““ "' EAST NoRRIroN roszrnP
§;¢_. BoARD 0F sUPERvIsORS
§‘e“»i mo "`_._: §
z '- c
z'%“%n. §§
4:»,*'4 t 1~ c
.r Ql. id ` \\ _
ATrE ’{tnmmm\\ x
<)HN A. RZOLA,
cHAi N
i)/J@@M
DONALD DELAMATER,
sEcRETARY

{Client Files/009217/00000/00396931.DOC;4} - 3 -

Case 2:19-Cv-Ol252-.]D Document 1 Filed 03/25/19 Page 24 of 36

aaa /Ma,, garment

ZON|N=G HEAR|NG BOARD
PROCEDURES & GU|DEL|NES

1. Ful|y complete Zoning Hearing Board & Conditiona| Use Application Sections |.
to V|. Please sign and date application.

2. Provide seventeen (17) copies of plans together with fee (see below) payable to
East Norriton Township. The site plan submitted with this application must
be drawn to scale and it is highly recommended that it be prepared by a
professional engineer or land surveyor.

3. Deed and/or proof of equitable ownership

4. Notitlcation will be sent to Applicant and their Attorney (lf applicable) with dates
that the case will be heard by the Township’s Planning Commission and Zoning
Hearing Board.

5. Either the property owner or an attorney must represent a~'n Applicant before the
Zoning Hearing Board.

6. The Zoning Hearing Board may provide a verbal decision at the Hearing
however, a written Decision will be prepared within forty-five (45) days of the date
of the final Hearing. An original copy of the written Decislon will be mailed to the
Attorney and Applicant upon the written Declsion being executed by the Zoning
Hearing Board members within the forty-five (45) day period.

7. lf an appeal is denied, applicant has thirty (30) days to appeal decision in

Montgomery County Courts.
FEE SCHEDULE
Residential Fee $500.00 - Other than Residential $1,750.00
ATTACHMENTS

o Zoning Hearing Board & Conditiona| Use Applicatlon.
o Resolution prohibiting the unauthorized practice of law.

For questions please contact T'rffany M. Loomis, Director of Planning & Code
Enforcement/Zoning O`ft'rcer at 610-275-2800, ext: 155,
t|oomis@eastnorritontwp.org.

s/zhbproeedures...2.24.2017

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 25 of 36

EAST NORRITON TOWNSHIP ZONING HEARING BOARD
MONTGOMERY COUNTY, PENNSYLVAN'IA

RESOLUTION

RESOLUTION PROHIBITING THE UNAUTHORIZED PRAC'I`ICE OF LAW
BEFORE THE ZONING HEARING BOARD OF EAST NORRITON TOWNSHIP,
MONTGOMERY COUNTY, PENNSYLVANIA

WHEREAS, the unauthorized practice of law is a violation of 42 Pa. C.S. § 2524, which
provides that a person who commits the unauthorized practice of law commits a misdemeanor of
the third degree upon a first violation and a misdemeanor of the first degree upon the second or
subsequent violation;

WHEREAS, the Montgomery Bar Association Unauthorized Practice of Law Committee
issued an Opinion dated May 20, 2010, concluding that the appearance before a municipal quasi-
judicial board by a person representing an applicant or appellant other than a duly licensed attorney
at law in the Commonwealth of Pennsylvania constitutes the unauthorized practice of law; and,

WHEREAS, the Zoning Hearing Board of East Norriton Township, Montgomery County,
Pennsylvania, desires to prohibit the unauthorized practice of law in proceedings before the Board.

NOW, THEREFORE, BE IT RESOLVED, that the Zoning Hearing Board of East
Norriton Township, Montgomery County, Pennsylvania, shall prohibit the unauthorized practice
of law in any matter before it which involves the presentation of an application and/or appeal under
the provisions of the Pennsylvania Municipalities Planning Code and the Zoning Ordinance ofEast
Norriton Township, Montgomery County, Pennsylvania, by requiring that a person representing
an applicant or appellant before the Board shall be a duly licensed attomey-at-law in the
Commonwealth of Pennsylvania.

DULY PRESENTED AND ADOPTED, by the East Norriton Township Zoning hearing
Board at a public meeting held on the 13"‘ day of July, 2010.

EAST NORRITON TWP. ZONING HEARING BOARD

    

`, Chairperson

‘\..,../'

Lois .Campana C/

.].éep§ Gavanus, Jr. y

 

HFR/sp #727| Geneul Flle 6-17-!0

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 26 of 36

 

Guy Vilim

From: Guy Vilim

Sent: Tuesday, |\/larch 12, 2019 1:36 Pl\/i
To: 'Jennifer Prior'

Subject: RE: Horizon House, |nc.

l\/ls. Prior

l Write to alert you to the fact that Horizon House is making final preparations to occupy the Stony Bank house. |n
connection with these final preparations, my client filed an application for a Certificate of Occupancy on |\/larch 8,
2019, The Township’s prompt approval of that application would be appreciated |n addition, it is my understanding
that a representative of the Township approached an employee on the property recently and stated that the employee
was on the property illegally and needed to leave. Obvious|y, we do not agree that there is anything illegal about the
presence of the property owner"s employees at the house. Consistent with this position, Horizon House will be moving
furniture into the house over the next few days. As | have previously stated, Horizon House is not interested in conflict,
so if the Township genuinely intends to block my client's occupancy, please let me know at your earliest

convenience |n doing so, please state clearly that whatever message you respond with is delivered with the authority
and agreement of the Township’s responsible policy-makers.

Thank you for your attention to this.

Guy Vilim

LaW Office of Guy Vilim, LLC
ll South Olive Street

Second Floor

Media, PA 19063

(610) 566-0711

FAX (610) 566-7711

From: Jennifer Prior <jennifer@ski|kennylaw.com>

Sent: Friday, December 14, 2018 12:10 PM

To: Guy Vilim <gvi|im@vilimlaw.com>

Cc: Robert Hart <rhart@eastnorritontwp.org>; Tiffany Loomis <tloomis@eastnorritontwp.org>; Sean Ki|kenny
<sean@ski|kenny|aw.com>; ckorkus@cbpref.com; palmisan0123@yahoo.com

Subject: RE: Horizon House, |nc.

Guy:

P|ease see the attached.
Thank you,

Jennifer L. Prior, Esq.

KlLl<ENNY LAw, LLC wm 6

519 Swede St.
Norristown, PA 19401

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 27 of 36

 

EAST NORRITON TOWNSHIP BOARD OF sUPERvIsoRs
Kevin McDevitt
250 l Stanbridge Street, East Norriton, PA I 9401-1616 U.S.A. Chair'ma" _
610-275-2800 Fax: 610-277-1879 Amand“ CaPP€“efu, Esq-

info@eastnorritontwp.org www.eastnorritontwp.org V’Ce Cl'“m”"”"a"

Dennis DeSanto Jr.

 

March 13, 2019 S“pe”"“’_’ _
Ashley DlPlero
. Supervisor
HOHZOH Hous.e Joseph Gavanus Jr.
Attn: Mr. Patrlck R. Wolodzko, C.R. Supervisor _
120 S. 30th Street Robert R. Hart, Esq.
Philade1phia, PA19104 Township Manager

Email: Patrick.Wolodzko@hhinc.org

.S‘.ENT VIA EMAIL. F!RST CLAS.S` & CERTIFIED RETURN RECED’T M»HL
Re: 2921 Stoney Creek Road, East Norriton Township, Montgomery County,
Pennsylvania
¢ DENIAL of USE & OCCUPANCY PERMIT APPLICATION located in the
BR-l Residential Zoning District

Dear Mr. Wolodzko:

Our office received the above referenced application on March 8, 2019. Your application
has been denied and check returned for the following reason:

1. Group Homes are permitted in the BR-l Residential Zoning District by Special
Exception pursuant to Section 205-21 of the East Norriton Township Zoning
Code.

Enclosed please find an application, the applicable ordinance, and instructions for your
use and review. Additiona]ly, enclosed is the Township’s original correspondence nom our
Solicitor’s office to Mr. Guy Vilim, Esquire addressing the December 12, 2018 Use &
Occupancy Application denial.

Please do not hesitate to contact our office with any additional questions or concerns your
may have.

Sincerely,

Tiffany Loomis
Director of Planning & Code Enforcement

cc: Township Solicitor (via email)
Township Management (via email)
Township Code Enforcement Department (Via email)
Township Police Chief (via email)
Guy Vilim, Esq. (via email)

UFl-`I(.`ES ()l":
AI}MlNlS`l‘l".A'l`[{`}:\’- PO L[ CE ~ PUBLIC SAFETY ~ FINANCE ~ PliBLEC WORK 5 ' ZONING & CODE ENFORCEMENT ' PARI\'S & RECREATION

Case 2'19-cv-01252-.]D Document 1 Filed 03/25/19 Pa e 28 of 36
TON ~ 2501 Stanbridge Street g

1\
,_%;L Eaerorrrron, PA 19401 _ _
a East Norriton Township
l

.. §

   
    

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

s \ 661132277;1288;€3;€' Zoning Hearing Board Application
' `:"-'_' ‘: ..... - ' ax ' ' l '
- hmw Conditional Use Applicatron
_ ' " " www.eastnorritontwp.org

- 1909 - .
_t. TLOCA'HQN

Address

P.arcel # Zoning District
"II. OWNER

Name Address

Phone # City; State. Zip

III. APPL!C`A'NT _ _ -- , .
interest ln Property: Cl Owner El Equitab|e Owner El Tenant with Permission
Name Address

Phone # City. State. Zip

I_V. ATTO_R_NEY

Name Address

Phone # Cityl State. Zip

El Use El Dimensional U Special El Conditional
Variance Variance m Appeal n Cha"enge Exception Use

CodeSectlon .- =` " -` .' f" “ l ' -' " 1. lEKptdIn'Helidti§etitiéUéd-j"j-'.:";"'.;.* :- =-_-"'_-’ " ` '

§

§

§

§

§

Applicant must submit 17 sets of plans with this application and the appiicant acknowledges,
agrees and consents to the introduction of a memo from the Township Planner by the Township
Zoning Officer notwithstanding the fact that the Planner may not be present at the Hearing.

 

 

VIAPPLICAT[ONFEE ,` . ' (feescalculatedbasedon*thewrrentfee Sdledule)
Application Fee: $ ZHB Application #:

 

 

Applicant Signature: Date: / /

 

 

 

 

 

 

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 29 of 36

EAST NORRI'I`ON TOWNSHIP
ORDINANCE NO. 553

AN ORDINANCE OF EAST NORRITON TOWNSHIP, MONTGOMERY
COUNTY, COMMONWEALTH OF PENNSYLVANIA, AMENDING PAR'I` II,
CHAPTER 205, ZONING, OF THE CODE OF THE TOWNSHIP OF EAST
NORRITON TO ADD THE DEFINITION OF “GROUP HOME” AND TO ADD
GROUP HOME AS A USE PERM[TTED BY SPECIAL EXCEPTION ]N ALL
RESIDEN`I`IAL ZONING DISTRICTS AND THE lNS'l`l'l`UTIONAL DISTRICT
AND PROVIDE ADDITIONAL REGULATIONS

WHEREAS, the Board of Supervisors of East Norriton Township desires to amend The
Code of the Township of East Norriton by adopting certain amendments to Chapter 205,
Zoning, to add a deHnition of “Group Home,” and to provide for the Group Home use in
all residential districts, in compliance with the Civil Rights Act of 1968, Title Vlll, as
amended by the Fair Housing Amendments Act of 1988, 42 U.S.C.A. § 3604, and to
provide regulations for the group home use,

NOW, THEREFORE, be it, and it is hereby ORDAINED by the Board of Supervisors
of East Norriton Township, and it is hereby ENACI`ED and ORDAINED by authority
of same as follows:

SECTION I. Chapter 205 of the East Norriton Township Code entitled “Zoning” is
amended as follows:

(l) Section 205'5 entitled “Deiinilions” is amended to add the definition of
“Group Home” to read as follows:

’ “GROUP HOME » A residential facility used as living quarters by any number of
unrelated persons requiring special care, spmitically designed to create a residential
setting for the mentally and physically handicapped The individuals may be either
transient or permanent residents Any number of handicapped persons, as defined in
Title VIIl of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments
Act of 1988, have the right to occupy a dwelling unit in the same manner and to the same
extent as any family unit.”

(2) New Section 205-21 is added to read as follows:

“Group homes shall be permitted by special exception in the AR, BR, BR-l, MR, GA,
CR, HR, HR-l, RR, RP, RO, ATR, and IN Zoning Distriets, subject to the additional
requirements listed below. Prior to obtaining a permit for a group home use, Applicant
shall provide evidence that the group home will be in compliance with the below
regulations, and the below regulations shall be in full force and eEect so long as the
dwelling continues to be used as a group home,

A. A tire sprinkler system which complies with NFPA 13D (2007) shall be
installed throughout the group home and any attached accessory buildings

{Cliem FileG/009217/000l}0i00396931.DOC;4} - l -

Case 2:19-cv-01252-.]D Document 1 Filed 03/25/19 Page 30 of 36

B. A tire alarm system which complies with Chapter ll of NFPA 72 (2007)
shall be installed throughout the group horne and any attached accessory structures

C. When applying for a group home permit, Applicant shall provide a
dimensioned floor plan indicating the size of each room, including sleeping rooms, and
identifying the maximum number of residents who will occupy each sleeping room, to
demonstrate that the home will not be overcrowded and in compliance with all applicable
building codes.

D. When applying for a group home permit, Applicant shall provide a written
statement describing how the facility will have adequate trained staff supervision for the
number of residents and their related disability or disabilities

E. ln place of the off-street residential parking requirements for residential
units, a group home shall provide a minimum of four off-street parking spaces. A group
home with more than four residents shall provide one additional off-street parking space
for every two residents, or fraction thereof, in excess of four residents All parking spaces
shall measure no less than 9’ in width and 18’ in length and a garage shall not be counted

as aparking space.

F. Supervisory, counseling and medical services shall be provided only to
residents of the group home and no outpatient services will he provided to individuals
who are not residents of the group home.

G. A minimum of one non-resident (caretaker) employee shall be on the
premise at all times and shall be readily available to provide assistance to residents of the
group home.

H. All non-resident (caretaker) employees shall be qualified by training
and/or experience to provide supervision and care to residents of the group home.

I. lf a group home is in a residential district, an appearance shall be
maintained closely similar to nearby dwellings, and no sign shall identify the use.”

(3) Old Section 205-21 shall become Section 205-22

(4) Section 205-21.1 shall become Section 205-22.1

(5) Section 205-21.2 shall become Section 205-22.2

(6) Section 205-21.3 shall become Section 205.22.3

(7) Section 205-22 shall become Section 205-23

(8) Section 205-23 shall become Section 205-24
SECTION IL REPEALER
Any and all terms, conditions and provisions of any Ordinance or Resolution of the
Township of East Norriton in conflict with the terms, conditions and provisions of this

Ordinance are hereby repealed to the extent of such conflict,
¢cri¢m Fiie/owznrooooomos%%i.noc;-r} - 2 -

Case 2:19-Cv-01252-.]D Document 1 Filed 03/25/19 Page 31 of 36

SECI'I()N III. SEVERABEITY

The terms, conditions, and provisions of this Ordinance are hereby declared to be
severable, and, should any portion, part or provision of this Ordinance be found by a
court of competent jurisdiction to be invalid, unenforceable or unconstitutional, the East
Norriton Township Board of Supervisors hereby declares its intent that the Ordinance
shall have been enacted without regard to the invalid, unenforceable, or unconstitutional
portion, part or provision of this Ordinance

§ECTION IV. EFFECTIVE DATE
This Ordinance shall become effective five (5) days after enactment by the Board of
Supervisors of East Norriton Township.

ORDAINED AND ENACTED, by the Board of Supervisors of the Township of
East Norriton, Montgomery County, Commonwealth of Pennsylvania1 this 27th day of
May, 2014,

EAST NORRITON TOWNSHIP
BOARD OF SUPERVISORS

 

   

 

DONALD DELAMATER,
SECRE'I`ARY

{Client File6/009217/00000/0039693l.DOC;4} - 3 ~

Case 2:19-Cv-01252-.]D Document 1 Filed 03/25/19 Page 32 of 36

ZON|NG:. HEARING BOARD
PROCEDURES 8¢ GU|DEL|NES

1. Ful|y complete Zoning Hearing Board & Conditional Use Application Sections |.
to V|. P|ease sign and date application

2. Provide seventeen (17) copies of plans together with fee (see below) payable to
East Norriton Township. The site plan submitted with this application must
be drawn to scale and it is highly recommended that lt be prepared by a
professional engineer or land surveyor.

3. Deed and/or proof of equitable ownership

4. Notificatlon will be sent to Applicant and their Attorney (if applicable) with dates
that the case will be heard by the Township’s Planning Commission and Zoning
Hearing Board.

5. Either the property owner or an attorney must represent an Applicant before the
Zoning Hearing Board.

6. The Zoning Hearing Board may provide a verbal decision at the Hearing
however, a written Decislon will be prepared within forty-live (45) days of the date
of the final Hearing. An original copy of the written Declsion will be mailed to the
Attorney and Applicant upon the written Decislon being executed by the Zoning
Hearing Board members within the forty-five (45) day period.

7. lf an appeal is denied, applicant has thirty (30) days to appeal decision in

Montgomery County Courts.
FEE SCHEDULE
Residential Fee $500.00 - Other than Residential $1,750.00
ATTACHMENTS

o Zoning Hearing Board & Conditional Use Applicatlon.
o Reso|ution prohibiting the unauthorized practice of law.

For questions please contact Tiffany M. Loomis, Director of Planning & Code
Enforcement/Zoning O`fllcer at 610-275-2800, ext: 155,
t|oomis@eastnorritontwp.org.

s/zhbpmeedures...z.24.2o17

Case 2:19-Cv-01252-.]D Document 1 Filed 03/25/19 Page 33 of 36

EAST NORRITON TOWNSHIP ZON]NG HEARING BOARD
MONTGOMERY COUNTY, PENNSYLVAN‘IA

RESOLUTION

RESOLUTION PROHIBITING THE UNAUTHORIZED PRACTICE OF LAW
BEFORE THE ZONING HEARING BOARD OF EAST NORRITON TOWNSHIP,
MONTGOMERY COUNTY, PENNSYLVANIA

WHEREAS, the unauthorized practice of law is a violation of 42 Pa. C.S. § 2524, which
provides that a person who commits the unauthorized practice of law commits a misdemeanor of
the third degree upon a first violation and a misdemeanor of the first degree upon the second or
subsequent violation;

WHEREAS, the Montgomery Bar Association Unauthorized Practice of Law Committee
issued an Opinion dated May 20, 2010, concluding that the appearance before a municipal quasi-
judicial board by a person representing an applicant or appellant other than a duly licensed attorney
at law in the Commonwealth of Pennsylvania constitutes the unauthorized practice of law; and,

WHEREAS, the Zoning Hearing Board of East Norriton Township, Montgomery County,
Pennsylvania, desires to prohibit the unauthorized practice of law in proceedings before the Board.

NOW, THEREFORE, BE IT RESOLVED, that the Zoning Hearing Board of East
Norriton Township, Montgomery County, Pennsylvania, shall prohibit the unauthorized practice
of law in any matter before it which involves the presentation of an application and/ or appeal under
the provisions of the Pennsylvania thicipalities Planning Code and the Zoning Ordinance ofEast
Norriton Township, Montgomery County, Pennsylvania, by requiring that a person representing
an applicant or appellant before the Board shall be a duly licensed attorney-at-law in the
Commonwealth of Pennsylvania.

DULY PRESENTED AND ADOPTED, by the East Norriton Township Zoning hearing
Board at a public meeting held on the 13"’ day of July, 2010.

EAST NORRITON TWP. ZONING HEARING BOARD

  

elchior , Chairperson

»/2@¢/»a

Luis .Campana

J£epZ/£ Gavanus,Jr …

 

 

HFR/sp #7271 Gcneral l"ile 6-17-10

Case 2:19;Cv-01252-.]D Document 1 Filed 03/25/19 Page 34 of 36

‘ KILKENNY
LAW

519 Swede Street *` Nordswwn, PA 19401 ______

(4 84) 679-81- 50

l Rsr§\;ivrzn
` \LD[CI 2Ui2 ll

 

JENN|FER L. PRiOR, ESQU]R~E
Diwb'l Dinlt (484) 679-'8|56

FEX’. (6 l 0) 879~3 778

gp `l ' 4 s ill.\‘mr'~ 11ng

December 14, 2018

Via En\ail and Fat ((610) 566-7711)
Guy Vilim, Esquire
‘l`~he_l_aw Oftiee oquy Vilim, LLC
ll S. Olive Street1 2"" Floor
Media, PA 19063
y,\'ilr°nr'q.-\"img_gmn
Re: 2921 Stoney Creek Road
East Norriton, PA 19401
Use & n c it A. lion iu
Dear Mr. Vilim:

As you are aware, this office serves as Solicitor to East Norrith Township (the “Township") This letter
is in response to the December 4 2018 Use & Occupancy Pennit Applieau'on (“U&Cr Application")
submitted on behalf of property owner linda Palmisano, and your December 12, 2018 letter to Township
Zoning Ofl`ieer)_'Direotor ot`Code Enti:mcement Tiffany Loomis,

‘l`he U&X_) Applieation smtes that Ms. Palmlsano intends to sell the above-referenced property (the
“Property“} to your client Horhon House, Inc. (“HHI"). that the property will be owner-ocwpied, and will
not be operated as a group home Due to the inconsistent information provided and the fact that group
homes are permitted by special exception in the BR-l District in which the Property is located, Ms. Loomis
requested more information regarding the intended use, ~

tn response to Ms. Loomis‘ request for more information, you indicated during our phone conversation on
December 12‘” and in your letter that HHI intends to use the Froperty as n single-firmin dwelling for up to
three disabled individuals HHl’s website states the following regarding HHI’s community residential
living services:

Community residential living rs provided' m homes accommodating up to four individuals with m»
home support available 24/7. Homes are licensed and monitored by Horizon House staff including
quality improvement specialists Using a multidiscipiinary appmmh, staff members are involved
in each resident’s specific goals and outcomes. Every consideration is made to provide for an

Norristown, PA » Doyiest:w/n. Pk s West£he¥l¥r, PA * Philadelphia, PA ~ Media, PA ~ A|lentawn,. `PA

EAS`l iiDRP.i i'Oi-‘ 'l OWT\£SH£P

l
l
i
i_|l
l

Case 2:19-Cv-01252-.]D Document 1 Filed 03/25/19 Page 35 of 36

individual‘s preferences1 including home decor, leisure time, meal planning recreation, and
therapeutic activities Family participation is encouraged and welcomed.

§20$-5 of the East Norriton‘ Township Zoning Ordinance defines “group home” as:

A residential facility used as living quarters by any number of unrelated persons requiring special
carc, specifically designed to create a residential setting for the mentally and physically
handicapped The individuals may he either transient or permanent residents Any number of
handicapped persons, as defined in Title VIII of the Civil Rights Act of 1968, as amended by the
Fair Housing Amendments Act of 1988, have the right to occupy a dwelling unit in the same manner
and tothe same extent as any family unit.

Thercforc, 'HHl’s services tit squarely within the Township’s delinition of “group home.”
The Township supports HHl’s mission and advocacy for disabled individuals l-lowcvcr, lt must deny the
U&O Application, as it cannot issue a U&O Certificate that certifies the propaty meets all ordinances and
codes and may be used or occupied as intended, due to the Zoning Ordinance requiring a special exception
to operate a group home in the BR-l District.
Enclosed is the Township’s Zoning Ordinance provision regarding group homes and a zoning application
Sincenely,
§ l 2 @ a
Jennifer .L. Prior
Encloseres
cc: Cheryl Kor‘kus (via email: ¢_drgr§ a 'opjg;__r_'_.gpg;)
Lirrda Palmisano (via email: miml§!!l£l§$i?.tlLM-Dh “' )

Robert Hart, East Norriton Township Manager (via email)
Tiffhny Loomis, Zoning Oiiioerfl)irector of Code Enforcement (via unall)

Case 2:19-Cv-01252-.]D Document 1 Filed 03/25/19 Page 36 of 36

